Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 19-20, 31-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alanen et al. (U.S. PG-Publication # 2016/0098183), in view of Fang et al. (U.S. PG-Publication # 2015/0098388), and in view of Lakkis et al. (U.S. PG-Publication # 2011/0110340).


          Consider claims 19 and 31, Alanen et al. clearly disclose a second network device, comprising: 
          a processor (fig. 1 (125A), par. 292 (access point)); and
          a transceiver, wherein the processor is connected to the transceiver (fig. 1 (125A), par. 292 (access point)); 
          wherein the transceiver is configured to listen to a first frame (par. 182 (Subscribing is the ability to discover information that has been made available in other NAN devices with Publishing, using protocols and mechanisms certified by the Neighbor Awareness Networking program. NAN devices that use Subscribing may passively listen for or actively seek published information. Subscribe is defined for a Wi-Fi NAN as a mechanism for an application user to gather selected types of information about capabilities and services of other NAN devices)), 
          wherein the first frame indicates whether a first network device supports communication between network devices (par. 23 (receiving, by an access point device, a wireless service discovery frame from another )));
          However, Alanen et al. do not specifically disclose transmitting information to the first network device. 
          In the same field of endeavor, Fang et al. clearly show:                    
          wherein the processor is configured to control the transceiver to transmit information to the first network device when both the first network device and the second network device support communication between network devices (fig. 6 (204), par. 256 (The event message includes attribute information of the second neighbor awareness network device cluster, so that other wireless devices in the first neighbor awareness network device cluster that receive the event message are capable of joining the second neighbor awareness network device cluster quickly according to the attribute information of the second neighbor awareness network device cluster), par. 257 (key attribute information of the second neighbor awareness network device cluster that is acquired by the wireless device in step 202, for example, attribute information such as a CID, anchor master device information (including an anchor master rank, a hop count to an anchor master device, and transmission time of a beacon frame of an anchor master device), and density of cluster devices, is included in the event message)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a network device, as taught by Alanen, and show transmitting information to the first network device, as taught by Fang, so that communication between network devices can be coordinated more effectively.
          However, Alanen and Fang do not specifically disclose determining, by the listening to the first frame, information about a sending direction
of the first network device. 
          In the same field of endeavor, Lakkis et al. clearly show: 
          determine, by the listening to the first frame, information about a sending direction
of the first network device (par. 87 (Upon detection of at least one of the beacon packets, the STA acquires a vast amount of information…the STA may acquire knowledge of the following: a) the SAP's number of transmit and receive directions during beaconing (i.e., M and N); b) the index of SAP's preferred transmit direction (e.g., the beacon packet with the highest LQI) from the SAP to the STA, referred to as the SAP's transmit direction number m…. Alternatively, the STA may use the direction corresponding to the first beacon frame it successfully detects as its preferred direction; c) the index of the STA's preferred receive direction when listening to the SAP));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a network device, as taught by Alanen, show transmitting information to the first network device, as taught by Fang, and show determining, by the listening to the first frame, information about a sending direction
of the first network device, as taught by Lakkis, so that communication between network devices can be coordinated more effectively.




          Consider claim 20, and as applied to claim 19 above, 
                         claim 32, and as applied to claim 31 above,
Alanen et al. clearly disclose a second network device, wherein the first frame indicating whether the first network device supports communication between network devices comprises:
           the first frame comprising first allocation information indicating whether the first network device supports communication between network devices (par. 23 (receiving, by an access point device, a wireless service discovery frame from another access point device operating in a neighbor awareness network, the service discovery frame including a service ID indicating support for communication with access point devices operating in the neighbor awareness network))).

          Consider claim 37, and as applied to claim 31 above, Alanen et al. clearly disclose the device as described.
          However, Alanen et al. do no specifically disclose sending, by the first network device, the first frame on a plurality of channels.
            In the same field of endeavor, Lakkis et al. clearly show:   
            sending, by the first network device, the first frame on a plurality of channels (par. 75 (A Channel Time Allocation Period (CTAP) 430, which is based on a Time Division Multiple Access (TDMA) protocol, is provided by the SAP 104 to allocate time for the plurality of STAs 106 to use the channels in the network 100), par. 84 (a SAP broadcasts a set of M beacon frames, typically in every superframe. Each beacon frame contains all timing information about the superframe and, optionally, information about some or all of the STAs that are members of the BSS, including the beamforming capabilities of each STA)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a network device, as taught by Alanen, and show sending, by the first network device, the first frame on a plurality of channels, as taught by Lakkis, so that communication between network devices can be coordinated more effectively.




 
         Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lakkis et al. (U.S. PG-Publication # 2011/0110340), in view of Fang et al. (U.S. PG-Publication # 2015/0098388).
 

        Consider Claim 25, Lakkis et al. clearly disclose a first network device, comprising:
        a processor (par. 18 (a processor for executing the instructions)); and
        a transceiver, wherein the processor is connected to the transceiver (par. 25 (FIG. 3 illustrates an example transceiver that may be used within a wireless communication system));
        wherein the transceiver is configured to send a first frame, and the first frame indicates whether the first network device supports communication between network devices (par. 87 (Upon detection of at least one of the beacon packets, the STA acquires a vast amount of information…the STA may acquire knowledge of the following: a) the SAP's number of transmit and receive directions during beaconing (i.e., M and N); b) the index of SAP's preferred transmit direction (e.g., the beacon packet with the highest LQI) from the SAP to the STA, referred to as the SAP's transmit direction number m…. Alternatively, the STA may use the direction corresponding to the first beacon frame it successfully detects as its preferred direction; c) the index of the STA's preferred receive direction when listening to the SAP)); and
        wherein the processor is configured:
            to control the transceiver to send the first frame on a plurality of channels (par. 75 (A Channel Time Allocation Period (CTAP) 430, which is based on a Time Division Multiple Access (TDMA) protocol, is provided by the SAP 104 to allocate time for the plurality of STAs 106 to use the channels in the network 100), par. 84 (a SAP broadcasts a set of M beacon frames, typically in every superframe. Each beacon frame contains all timing information about the superframe and, optionally, information about some or all of the STAs that are members of the BSS, including the beamforming capabilities of each STA)); 
            However, Lakkis et al. do not specifically disclose controlling the transceiver to transmit information.
            In the same field of endeavor, Fang et al. clearly show:   
            to control the transceiver to transmit information to a second network device when both the first network device and the second network device support communication between network devices (fig. 6 (204), par. 256 (The event message includes attribute information of the second neighbor awareness network device cluster, so that other wireless devices in the first neighbor awareness network device cluster that receive the event message are capable of joining the second neighbor awareness network device cluster quickly according to the attribute information of the second neighbor awareness network device cluster), par. 257 (key attribute information of the second neighbor awareness network device cluster that is acquired by the wireless device in step 202, for example, attribute information such as a CID, anchor master device information (including an anchor master rank, a hop count to an anchor master device, and transmission time of a beacon frame of an anchor master device), and density of cluster devices, is included in the event message)).                 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a network device, as taught by Lakkis, and show controlling the transceiver to transmit information, as taught by Fang, so that communication between network devices can be coordinated more effectively.



         Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lakkis et al. (U.S. PG-Publication # 2011/0110340), in view of Fang et al. (U.S. PG-Publication # 2015/0098388), and in view of Alanen et al. (U.S. PG-Publication # 2016/0098183).

          Consider claim 26, and as applied to claim 25 above, Lakkis et al. clearly disclose the device as described.
            However, Lakkis et al. do not specifically disclose the first frame comprising first allocation information indicating whether the first network device supports communication between network devices.
            In the same field of endeavor, Alanen et al. clearly show:   
            a second network device, wherein the first frame indicating whether the first network device supports communication between network devices comprises:
           the first frame comprising first allocation information indicating whether the first network device supports communication between network devices (par. 23 (receiving, by an access point device, a wireless service discovery frame from another access point device operating in a neighbor awareness network, the service discovery frame including a service ID indicating support for communication with access point devices operating in the neighbor awareness network))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a network device, as taught by Lakkis, and show the first frame comprising first allocation information indicating whether the first network device supports communication between network devices, as taught by Alanen, so that communication between network devices can be coordinated more effectively.





                                             Allowable Subject Matter


 	Claims 21-33, 22-24, 28-30 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




                                          Response to Amendment


            Applicant's arguments filed on 10/5/2021, with respect to claim 1, on pages 12-14 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Alanen does not teach or suggest “determine, by the listening to the first frame, information about a sending direction of the first network device”. The Examiner has modified the response with a new reference which provides “determine, by the listening to the first frame, information about a sending direction of the first network device”. See the above rejections of claim 1, for the relevant interpretation and citations found in Lakkis, disclosing the new limitation.






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 6, 2022